DETAILED ACTION
This office action is in response to communication filed on December 2, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.
 
Response to Amendment
Amendments filed on December 2, 2020 have been entered.
Claims 1-2, 4 and 7 have been amended.
Claims 5-6 remain cancelled.
Claim 9 has been added.
Claims 1-4 and 7-9 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 5), filed on 12/02/2020, with respect to the objections to claims 1-2, 4 and 7 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 5-7), filed on 12/02/2020, with respect to the rejection of claims 1-4 and 7-8 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Examiner’s Note
Claims 1-4 and 7-9 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., generate, by the server, a digital map based on the obtained unique identification of the second traveling vehicle, the distance of the second traveling vehicle from the first traveling vehicle, and the first and second sensed location identifications of the detected object), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 7 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., generate, by the server, a digital map based on the obtained unique identification of the second traveling vehicle, the distance of the second traveling vehicle from Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-4 and 8-9, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “the server using the unique identification obtained from the first traveling vehicle to confirm that the second sensed location identification is received from the second traveling vehicle whose distance to the first traveling vehicle has been obtained from the first traveling vehicle” should read “the server using the unique identification of the second traveling vehicle obtained from the first traveling vehicle to confirm that the second sensed location identification is received from the second traveling vehicle whose distance to the first traveling vehicle has been obtained from the first traveling vehicle”.
Claim language “generating, by the server, a digital map based on the confirmation, the obtained unique identification of the second traveling vehicle …” should read “generating, by the server, a digital map based on the confirmation, the 
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:
Claim language should read “The method as recited in claim 1, wherein the unique identification of the second traveling vehicle is obtained based on at least one of: (i) an identification of a license plate and (ii) a radio identifier of the second traveling vehicle”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language “using, by the server, the unique identification obtained from the first traveling vehicle to confirm that the second sensed location identification is received from the second traveling vehicle whose distance to the first traveling vehicle has been obtained from the first traveling vehicle” should read “using, by the server, the unique identification of the second traveling vehicle obtained from the first traveling vehicle to confirm that the second sensed location identification is received from the second traveling vehicle whose distance to the first traveling vehicle has been obtained from the first traveling vehicle”.
Claim language “generating, by the server, a digital map based on the confirmation, the obtained unique identification of the second traveling vehicle …” should read “generating, by the server, a digital map based on the confirmation, the 
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
digital map to add an environmental object at a particular location in the digital map”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the server using the unique identification obtained from the first traveling vehicle to confirm that the second sensed location identification is received from the 
The original disclosure describes that the distance between the two vehicles as well as the data detected by the vehicles are transmitted to a creation unit for creation of the digital map (see patent application publication at [0048], [0055]-[0056]), without disclosing any confirmation from the server, therefore, for examination purposes, the claim language will be interpreted as described in the specification.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “the server using the first sensed location identification of the detected object obtained via the first traveling vehicle, the sensed distance of the second traveling vehicle to the first traveling vehicle obtained via the first traveling vehicle, the confirmation based on the unique identification of the second traveling vehicle obtained from the first traveling vehicle, and the second sensed location identification of the detected object obtained via the second traveling vehicle to increase a precision of an identification of respective geo-locations of the first traveling vehicle and the second traveling vehicle, wherein the generation of the digital map includes updating the digital map by updating the map to add an environmental object at a at the increased precision”, which is not described in the original disclosure.
The original disclosure describes that when a vehicle detects landmarks using vehicle sensor data, and it is able to locate these landmarks in a digital map, a precise relative position of the vehicle relative to the landmark on the map can be derived (see patent application publication at [0009]), without disclosing how a precision is increased, and in comparison to what the precision is increased, therefore, for examination purposes, the claim language will be interpreted as described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the server using the first sensed location identification of the detected object obtained via the first traveling vehicle, the sensed distance of the second traveling vehicle to increase a precision of an identification of respective geo-locations of the first traveling vehicle and the second traveling vehicle, wherein the generation of the digital map includes updating the digital map by updating the map to add an environmental object at a particular location in the digital map, the particular location being determined based on (a) sensor data from at least one of the first traveling vehicle and the second traveling vehicle representing the environmental object and its location and (b) at least one of the respective geo-locations of the first traveling vehicle and the second traveling vehicle at the increased precision”, which is unclear as to how this precision is increased, and in comparison to what the precision is increased.
The original disclosure describes that when a vehicle detects landmarks using vehicle sensor data, and it is able to locate these landmarks in a digital map, a precise relative position of the vehicle relative to the landmark on the map can be derived (see patent application publication at [0009]), therefore, for examination purposes, the claim language will be interpreted as described in the specification. 

Subject Matter Not Rejected Over the Prior Art
Claims 1-4 and 7-9 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. (Currently Amended) 
Engelman (US 20150241226 A1) discloses:

using, by a server (Fig. 1, item 125 – ‘server’, [0019]), a sensor (Fig. 1, item 110 – “data collector”) and a processor system (Fig. 1, item 105 – “computing device”) of a first traveling vehicle (Figs. 1 and 2, item 101) to obtain, via a wireless interface, a sensed distance of the second traveling vehicle (Figs. 1 and 2, item 160 – ‘vehicle’) to the first traveling vehicle, and a first sensed location identification of a detected object (Figs. 1 and 2, items 160 other than the vehicle; Fig. 3, item 310, [0014], [0025]-[0026]: data wirelessly obtained by data collectors is used to determine a distance between vehicles and objects for autonomous operation of the vehicle; the collected data being associated with a location); 
using, by the server, a sensor system of the second traveling vehicle to obtain a second sensed location identification of the detected object ([0020]: another vehicle can detect an object using its own data collectors and provide this data to the vehicle for autonomous operation).

Engelman (US 20150241226 A1) teaches:
“The server 125 may be one or more computer servers, each generally including at least one processor and at least one memory, the memory storing instructions executable by the processor, including instructions for carrying out various steps and processes described herein. The server 125 may include or be communicatively coupled to a data store 130 for storing collected data 115 received from one or more vehicles 101” ([0019]: server can perform the processes described regarding autonomous navigation, see also [0020] regarding use of different data sources for accomplishing the process); and
“Next, in a block 325, collected data 115 may be synchronized to a set of map data. For example, the computer 105 may store in a memory map information respectively correlated to geo-coordinates in an area surrounding a vehicle, e.g., indicating roads, landmarks, characteristics of roads such as speed limits, number of lanes, directions of travel, presence construction, etc. In the block 325, such map data is associated with data 115 having spatial coordinates at or near coordinates indicated by the map data” ([0028]: collected data is synchronized with map data for operating autonomous vehicle (see also [0014] regarding the use of simultaneous localization and mapping (SLAM))).

Ono (US 20150057871 A1) discloses:
A method ([0001]: a technique for a map data creation device is presented) comprising: 
using, by a server (Fig. 1, item 2 – “management device”, [0049]), a sensor (Fig. 1, items 120 and 130 – “shape measurement device” and “camera”) and a processor system ([0043]: components of the in-car device include a processor) of a first traveling vehicle (Fig. 1, item 1a, [0026], [0028]: a first vehicle includes sensors to acquire information about the surrounding environment) to obtain, via a wireless interface ([0025], [0029]: vehicles and management device communicate with each other via a wireless network (see [0061])), data of a second traveling vehicle (Fig. 1, item 1b, [0028]-[0029], [0036]: shape of a second vehicle is obtained and used by management device to generate map data), a sensed position of the second traveling vehicle relative to relative position of second vehicle from first vehicle is calculated (see also [0081] regarding distance between vehicles being calculated, and [0125] regarding vehicles performing the processing while moving)), and a first data of a detected object ([0028]-[0029], [0036], [0071]: data of stationary objects is obtained by first vehicle and used by management device to generate map data (see also [0098]-[0099])); 
using, by the server, a sensor system (Fig. 1, items 120 and 130 – “shape measurement device” and “camera”) of the second traveling vehicle to obtain a second data of the detected object ([0042], [0059]: second vehicle has similar configuration as first vehicle,, which implies that the second vehicle includes same components used to collect information from surrounding environment); 
the server using the data obtained from the first traveling vehicle to confirm that the second data is received from the second traveling vehicle whose position to the first traveling vehicle has been obtained from the first traveling vehicle ([0061], [0071]: data of stationary objects obtained by the vehicles is transmitted to the management device for generating and updating map data); and 
generating, by the server, a digital map based on the confirmation, the obtained data of the second traveling vehicle, the position of the second traveling vehicle to the first traveling vehicle, the first data of the detected object, and the second data of the detected object ([0061]-[0062], [0071]: data of stationary and moving objects obtained by the vehicles is transmitted to the management device for generating and updating map data).


	obtain, via a wireless interface, a unique identification of a second traveling vehicle ([0029]: unique identification of objects on a landmark can be sensed by sensors of a vehicle together with mapped features for navigation purposes).

The prior art of record, taken individually or in combination, fail to teach or suggest:
	“generating, by the server, a digital map based on the obtained unique identification of the second traveling vehicle, the distance of the second traveling vehicle to the first traveling vehicle, the first sensed location identification of the detected object and the second sensed location identification of the detected object,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 7. (Currently Amended)
Engelman (US 20150241226 A1) discloses:
A non-transitory computer-readable data carrier on which is stored a computer program including program code that is executable by an electronic processing device and that, when executed by the electronic processing device, causes the electronic processing device to perform a method (Fig. 3, [0019], [0023]: a server includes a memory storing instructions executed by a processor to perform a process for an autonomous vehicle sensing system, the method being used to synchronize collected data to map data (see [0028]))), the method comprising: 
data wireless obtained by data collectors is used to determine a distance between vehicles and objects for autonomous operation of the vehicle; the collected data being associated with a location); 
using, by the server, a sensor system of the second traveling vehicle to obtain a second sensed location identification of the detected object ([0020]: another vehicle can detect an object using its own data collectors and provide this data to the vehicle for autonomous operation).

Engelman (US 20150241226 A1) teaches:
“The server 125 may be one or more computer servers, each generally including at least one processor and at least one memory, the memory storing instructions executable by the processor, including instructions for carrying out various steps and processes described herein. The server 125 may include or be communicatively coupled to a data store 130 for storing collected data 115 received from one or more vehicles 101” ([0019]: server can perform the processes described regarding autonomous navigation, see also [0020] regarding use of different data sources for accomplishing the process); and
collected data is synchronized with map data for operating autonomous vehicle (see also [0014] regarding the use of simultaneous localization and mapping (SLAM))).

Ono (US 20150057871 A1) discloses:
A non-transitory computer-readable data carrier on which is stored a computer program including program code that is executable by an electronic processing device ([0043]: components of the in-car device include a processor and memory) and that, when executed by the electronic processing device, causes the electronic processing device to perform a method ([0001]: a technique for a map data creation device is presented) comprising: 
using, by a server (Fig. 1, item 2 – “management device”, [0049]), a sensor (Fig. 1, items 120 and 130 – “shape measurement device” and “camera”) and a processor system ([0043]: components of the in-car device include a processor) of a first traveling vehicle (Fig. 1, item 1a, [0026], [0028]: a first vehicle includes sensors to acquire information about the surrounding environment) to obtain, via a wireless interface ([0025], [0029]: vehicles and management device communicate with each other via a wireless network (see [0061])), data of a second traveling vehicle (Fig. 1, item 1b, [0028]-[0029], [0036]: shape of a second vehicle is obtained and used by management device to generate map data), a sensed position of the second traveling vehicle relative to the first traveling vehicle ([0033], [0057]-[0058], [0061]: relative position of second vehicle from first vehicle is calculated (see also [0081] regarding distance between vehicles being calculated, and [0125] regarding vehicles performing the processing while moving)), and a first data of a detected object ([0028]-[0029], [0036], [0071]: data of stationary objects is obtained by first vehicle and used by management device to generate map data (see also [0098]-[0099])); 
using, by the server, a sensor system (Fig. 1, items 120 and 130 – “shape measurement device” and “camera”) of the second traveling vehicle to obtain a second data of the detected object ([0042], [0059]: second vehicle has similar configuration as first vehicle,, which implies that the second vehicle includes same components used to collect information from surrounding environment); 
using, by the server, the data obtained from the first traveling vehicle to confirm that the second data is received from the second traveling vehicle whose position to the first traveling vehicle has been obtained from the first traveling vehicle ([0061], [0071]: data of stationary objects obtained by the vehicles is transmitted to the management device for generating and updating map data); and 
generating, by the server, a digital map based on the confirmation, the obtained data of the second traveling vehicle, the position of the second traveling vehicle to the first traveling vehicle, the first data of the detected object, and the second data of the detected object ([0061]-[0062], [0071]: data of stationary and moving objects obtained by the vehicles is transmitted to the management device for generating and updating map data).

Wong (US 20130060461 A1) teaches:
	obtain, via a wireless interface, a unique identification of a second traveling vehicle ([0029]: unique identification of objects on a landmark can be sensed by sensors of a vehicle together with mapped features for navigation purposes).

The prior art of record, taken individually or in combination, fail to teach or suggest:
	“generating, by the server, a digital map based on the obtained unique identification of the second traveling vehicle, the distance of the second traveling vehicle to the first traveling vehicle, the first sensed location identification of the detected object and the second sensed location identification of the detected object,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-4 and 8-9. 
They are also distinguished from the prior art of record due to their dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stahlin; Ulrich, US 20110161032 A1, CORRECTION OF A VEHICLE POSITION BY MEANS OF LANDMARKS
Reference discloses a method for correcting a position of a vehicle by detecting landmarks on the route.
Miksa; Krzysztof et al., US 20140379254 A1, POSITIONING SYSTEM AND METHOD FOR USE IN A VEHICLE NAVIGATION SYSTEM
Reference discloses using sensor data obtained from a vehicle to determine position of the vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LINA M CORDERO/Primary Examiner, Art Unit 2857